DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-10 are rejected.
Response to Arguments1
101
Claim 1 continues to be directed towards managing movie investments. Specifically, investments for a movie are distributed. This is an abstract idea. The computer technology merely automates and implements the abstract idea. The additional elements of mathematical operations do not improve the computer technology. Also, the additional elements of computer technology merely automate the abstract idea. Therefore, the abstract idea is not integrated into a practical application. The processor merely automates and implements the abstract idea to perform the functions. The devices do not provide meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment, the claim continues to be non-statutory. See Alice Corp. v. CLS Bank International, 573 U.S. __, 134 S. Ct. 2347 (2014).
Applicant submits “it is possible to achieve proper fund raising and profit distribution for a movie work or the like.” Examiner thanks Applicant for their characterization and agrees with this subsidiary fact. Accordingly, the Examiner submits that any development is solely within the domain of the abstract with no improvement to computer technology. (Rm. at 8 (citing instant Spec. at 6).)
Applicant continues to submit that “the investor makes an investment in a movie work via the blockchain to thereby support fund raising for the movie work, which can result in achieving a cloud 
Lastly, Applicant submits that “invention provides specific improvements over conventional methods of investing in movie works.” (Rm. at 9.) Using Applicant’s own words, Examiner submits that the claims are directed towards movie works. Applicant’s statements only support the Examiner’s position as the development is solely within the domain of the abstract.
103
Arguments rendered moot. New grounds of Rejection.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
In the instant case, claims 1-8 are directed to a method. Claim 9 is directed to a system. Claim 10 is directed to a product. Therefore, these claims fall within the four statutory categories of invention. 
The claims are directed towards managing movie investments, which is an abstract idea of organizing human activity. Claims recite “receiving an investment amount for a movie work from a wallet of an investor; storing the investment amount for each investor on [a database]; acquiring information on box officer revenue of the movie work after a target figure to produce the movie work is achieved; and distributing the box office revenue to each investor according to the investment amount and a profit distribution rule” which are grouped within the “certain methods of organizing human activity.” The claims fall into abstract ideas in prong one of step 2A of the Alice/Mayo test because the claims are a fundamental economic practice. See 2019 Revised Patent Subject Matter Eligibility 
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional elements of the claims such as processor, memory, along with blockchain, which is nothing more than a database/datastore, merely uses a computer as a tool to perform an abstract idea. Specifically, the processor, memory, along with blockchain, which is nothing more than a database/datastore performs the steps or functions of “receiving an investment amount for a movie work from a wallet of an investor; storing the investment amount for each investor on [a database]; acquiring information on box officer revenue of the movie work after a target figure to produce the movie work is achieved; and distributing the box office revenue to each investor according to the investment amount and a profit distribution rule” as a tool to implement the abstract idea. This does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. The mathematical operations do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition (Vanda Memo), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and the claims do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e) and Vanda Memo). Therefore, the claims do not, for example, purport to improve the functioning of a computer. Nor do they effect an improvement in any other technology or technical field. Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea, and the claims are directed to an abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional elements of using a “receiving an investment amount for a movie work from a wallet of an investor; storing the investment amount for each investor on [a database]; acquiring information on box officer revenue of the movie work after a target figure to produce the movie work is achieved; and distributing the box office revenue to each investor according to the investment amount and a profit distribution rule” to perform the steps amounts to no more than using a computer or processor to automate and/or implement the abstract idea of organizing human activity. As discussed above, taking the claim elements separately, the processor, memory, along with blockchain, which is nothing more than a database/datastore performs the steps or functions of “receiving an investment amount for a movie work from a wallet of an investor; storing the investment amount for each investor on [a database]; acquiring information on box officer revenue of the movie work after a target figure to produce the movie work is achieved; and distributing the box office revenue to each investor according to the investment amount and a profit distribution rule”. These functions correspond to the actions required to perform the abstract idea. Viewed as a whole, the combination of elements recited in the claims merely recite the concept of organizing human activity. Therefore, the use of these additional elements does no more than employ the computer to automate and/or implement the abstract idea. The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). Therefore, the claim is not patent eligible.
Dependent claim 2-8 further describe the abstract idea of organizing human activity. Claims 2, 5, and 8 further expounds on investments. Claim 3 includes additional elements of “wallet address” but this does not improve the functioning of the computer. Claim 4 includes an additional element of social media but this merely automates and implements the abstract idea. Claims 6-7 expound on an abstract idea of movie management. The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea. Therefore, the dependent claims are also not patent eligible.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites: “determining a premium amount to be distributed….” The term “premium amount” in claim 1 is a relative term which renders the claim indefinite.  The term “premium” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  (MPEP 2173.05(b).) The Specification discloses subtraction and percentages in PGPUB 0105-0107; however, the language of “premium amount” is without metes and bounds. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-4, and 8-10 are rejected under AIA  35 U.S.C. 103(a) as being unpatentable over Winklevoss et al. (US10438290) (“Winklevoss”) in view of Phillips et al. (US20150012593A1) (“Phillips”) in view of Romagnolo et al. (US20130204664A1) (“Romagnolo”).
Regarding claims 1, 9, and 10 Winklevoss teaches an investment exchange of assets, wherein Winklevoss contemplates an embodiment of the security token to be used with artistic works with a smart contract:
receiving an investment amount (col. 17 ll. 10-40 “investors may exchange…digital assets”, col. 19 ll. 40-67 “Such a system may allow users to purchase SVCoin tokens using fiat currency and/or digital assets and/or to redeem digital assets in the form of SVCoin token, and/or to redeem SVCoin tokens for fiat currency,” see also Fig. 6 Items S4720 & S4734 (allowing funding using fiat or digital asset)) for a movie work (col. 12 ll. 25-40 “digital assets can include tokens…that can represent anything”, col. 13 ll. 55-65 TABLE 2 Item “string public constant name= “Token Name”, col. 17 ll. 10-40 “rights in intellectual property such as music, videos, pictures, to name a few.”, col. 39 ll. 55-67 “song or Movie (DR Token)…a token on the Ethereum network”) from a wallet of an investor (Fig. 6 Item S4734; col. 23 ll. 10-23); storing the investment amount for each investor on blockchain (col. 16 ll. 20-67 “SVCoin…may be transferred via the blockchain”, col. 19 ll. 50-67 “SVCoin database may7 be maintained as part of the digital asset network[.]”); (Examiner notes that digital assets may be cryptocurrency, see col. 1 ll. 55-63, such as Ethereum or Bitcoin which both use the ledger system, see col. 9 ll. 30-40; see also FIGS. 11B1-4 (depositing and withdrawing digital assets like Bitcoin and ETH).)
acquiring information on [royalties collected and deposited after a use of a movie] (col. 39 ll. 50-67) (Examiner notes that royalties that may be deposited in fiat occur after use of the digital right. Examiner also notes that the Smart Contract is “associated with a particular tokens, such as a security token,” see col. 13, and this allows for smart contract instructions, col. 12)
distributing [royalties] to each investor (col. 14 ll. 10-30 “Destination Address”, col. 34 ll. “transfer SVCoins to Security Token holders,” col. 39 ll. 55-67 “SVCoin maybe be transferred [to, sic] the digital asset address associated with a wallet of a DR Token holder as a payment or royalties.”) (Examiner notes funds are transferred on the blockchain using addresses, see col. 14 ll. 20-25.) according to the investment amount and a profit distribution rule (col. 39 l. 60 “pro rata basis”) (Examiner notes that the Security token, which is associated with financial instruments, works in conjunction with the SVCoins which are transferred based instructions, see col. 30 ll. 45-50. Specifically, FIGS. 11C1-2 disclose the purchase and redemption of SVCoins with digital assets.).
While Winklevoss teaches the investing artistic works, such as movies, through the use of a security token with instructions from a smart contract, Winklevoss does not teach (i) the production cost of a movie and (ii) a target amount of box office revenue:
acquiring information on box-office revenue of the movie work after a target figure…is achieved…to produce the movie work…
Phillips teaches:
acquiring information on box-office revenue (Fig. 7 Item 702; 0042) of the movie work (0027) after a target figure…is achieved (Fig. 7 Item 704; 0042) 

Resolving the level of ordinary skill in the pertinent art:
One skilled in the art can appreciate that Winklevoss’ smart contracts can be coded with a series of functions used for transferring digital currency. Specifically Winklevoss discloses at TABLE 1 functions such as “total Supply()” and “transfer(address, to, uint tokens) public returns (bool success)”. (Id. at TABLE 1.) Further, it is can appreciated that smart contracts may be used not only to transfer and create tokens but may also be used in a more general manner. Specifically, smart contracts allow for the use of programming modules that allow for ERC-721 tokens to interact with each other. (Id. at col. 12.) Simply put, “the smart contract may include instructions to perform at least [these functions]” in a non-limiting manner. (Id. at col. 12.)
Therefore, given that Winklevoss is directed towards an blockchain asset exchange system for artistic works with tokens (e.g. DR token) and given that Phillips is directed towards box office sales for content, it would have been obvious to one of ordinary skill in the art at the time of the filing date to modify the asset exchange system with a plastic smart contract of Winklevoss by integrating the threshold operator of Phillips into the smart contract of Winklevoss in order to manage royalties collected for use of a movie. (Winklevoss at col. 39.)

Neither Winklevoss nor Phillips teach the cost to create a movie:
to produce the movie work…
Romagnolo teaches:
[the cost] to produce the movie work (0066 “movie cost”)…

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing date to modify the combined teachings of Winklevoss-Phillips, which is an artistic asset exchange system with a plurality of smart contract functions, with the “economics of the movie business” of Romagnolo (0066) in order to more safely manage investments through the use of “financial instruments.” (Winklevoss at col. 25-30.)

Regarding claim 3 Winklevoss teaches:
a distribution amount for each investor (col. 39 ll. 55-67 “SVCoin maybe be transferred [to, sic] the digital asset address associated with a wallet of a DR Token holder as a payment or royalties.”) is determined according to the smart contract in which the profit distribution rule is described and the investment amount (col. 39 ll. 50-67) (Examiner notes that royalties that may be deposited in fiat occur after use of the digital right. Examiner also notes that the Smart Contract is “associated with a particular tokens, such as a security token,” see col. 13, and this allows for smart contract instructions, col. 12),
the method further comprising transmitting the distribution amount determined a destination of which is the wallet address of the investor to the blockchain (col. 14 ll. 10-30 “Destination Address”, col. 34 ll. “transfer SVCoins to Security Token holders,”col. 39 ll. 55-67 “SVCoin maybe be transferred [to, sic] the digital asset address associated with a wallet of a DR Token holder as a payment or royalties.”).

Regarding claim 4 Winklevoss teaches:
further comprising registering an investor (col. 16 ll. 38-57 “register with digital asset exchange”) for the movie work (col. 12 ll. 25-40 “digital assets can include tokens…that can represent anything”, col. 13 ll. 55-65 TABLE 2 Item “string public constant name= “Token Name”, col. 17 ll. 10-40 “rights in intellectual property such as music, videos, pictures, to name a few.”, col. 39 ll. 55-67 “song or Movie (DR Token)…a token on the Ethereum network”) 
Neither Winklevoss nor Phillips teach:
and an social networking service account so as to be associated with each other.
Romagnolo teaches:
and an social networking service account so as to be associated with each other (0067, 0148-0152 “[i]ntegrating with social networks and micro-bloging sites to allow users…signed into platform using exists social network logins,” 0274).

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing date to modify the combined teachings of Winklevoss-Phillips, which is an artistic asset exchange system with a plurality of smart contract functions, with the social media of Romagnolo in order to aid with user logging. (Romagnolo at 0274.)

Regarding claim 8 Phillips teaches:
a first target for the target figure (0042 “first revenue threshold”) 
a second target for the target figure (0042 “second revenue threshold”) 
Neither Winklevoss nor Phillips does not teach:
includes a production cost for a pilot video, and 
includes a production cost for the movie work.
Romagnolo teaches:
includes a production cost for a pilot video, and (Romagnolo 0108)
includes a production cost for the movie work (Romagnolo 0109).

Resolving the level of ordinary skill in the pertinent art:
From the reasons stated above, it can be appreciated by a POSITA that many functions can be integrated into a smart contract.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing date to modify the combined teachings of Winklevoss-Phillips, which is an artistic asset exchange system with a plurality of smart contract functions that may comprises multiple thresholds, with the multiple platforms and cost movies of Romagnolo in order to “allow[] for the rapid testing of media content” during investing.

Claims 2 are rejected under AIA  35 U.S.C. 103(a) as being unpatentable over Winklevoss, Phillips, and Romagnolo in view of Zhou et al. (US20130238401A1) (“Zhou”).
Regarding claim 2 Winklevoss teaches:
[sending] the investment amount received to a wallet address of the investor (Fig. 6 Item S4734; col. 23 ll. 10-23) according to a smart contract (col. 39 ll. 50-67) (Examiner notes that royalties that may be deposited in fiat occur after use of the digital right. Examiner also notes that the Smart Contract is “associated with a particular tokens, such as a security token,” see col. 13, and this allows for smart contract instructions, col. 12) in which the profit distribution rule is described (col. 39 l. 60 “pro rata basis”)
Winklevoss does not teach:
if the target figure is not achieved…the investment amount…
Phillips teaches:
if the target figure is not achieved (Fig. 7 Items 702, 704 & “No”; 0042)

Therefore, given that Winklevoss is directed towards an blockchain asset exchange system for artistic works with tokens (e.g. DR token) and given that Phillips is directed towards box office sales for content, it would have been obvious to one of ordinary skill in the art at the time of the filing date to modify the asset exchange system with a plastic smart contract of Winklevoss by integrating the thresholds of Phillips into the smart contract of Winklevoss in order to manage royalties collected for use of a movie. (Winklevoss at col. 39.)

Neither Winklevoss, Phillips, nor Romagnolo teach:
returning the investment amount…
Zhou teaches:
returning the investment amount [based on a failure] (0042; Claim 26)

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing date to modify the combine teachings of Winklevoss, Phillips, and Romagnolo with returning a predefined amount of Zhou by integrating the functions of Zhou into a Winklevoss’ smart contract.

Claims 5 rejected under AIA  35 U.S.C. 103(a) as being unpatentable over Winklevoss, Phillips, and Romagnolo in view of Friedman et al. (US10593074) (“Friedman”).
Regarding claim 5 Winklevoss teaches:
determining [royalties] to be distributed to a first investor (col. 14 ll. 10-30 “Destination Address”, col. 34 ll. “transfer SVCoins to Security Token holders,” col. 39 ll. 55-67 “SVCoin maybe be transferred [to, sic] the digital asset address associated with a wallet of a DR Token holder as a payment or royalties.”) (Examiner notes funds are transferred on the blockchain using addresses, see col. 14 ll. 20-25.) according to the profit distribution rule (col. 39 l. 60 “pro rata basis”) 
transmitting [royalties] directed to a destination of a wallet address of the first investor to the blockchain (Examiner notes that the Security token, which is associated with financial instruments, works in conjunction with the SVCoins which are transferred based instructions, see col. 30 ll. 45-50. Specifically, FIGS. 11C1-2 disclose the purchase and redemption of SVCoins with digital assets.).
Neither Winklevoss, Phillips, nor Romagnolo teach:
premium amount…in response to a message sent…
if a second…first…registered is specified; and
Friedman:
[delivering a] premium amount…in response to a message sent (Fig. 12 Items 920-922; col. 47 ll. 26-67 & col. 48 ll. 31-67)…
if a second [account and] (col. 44 ll. 36-67) first [account] registered is specified; and (col. 44 ll. 14-35)

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing date to modify the combine teachings of Winklevoss, Phillips, and Romagnolo with the teachings of Friedman in order to get new users to join a platform (Friedman at col. 2 ll. 1-15).

Claims 6 are rejected under AIA  35 U.S.C. 103(a) as being unpatentable over Winklevoss, Phillips, and Romagnolo in view of Admitted Prior Art I (“APA I”).
Regarding claim 6 Winklevoss teaches:
wherein the [royalties] is distributed (col. 14 ll. 10-30 “Destination Address”, col. 34 ll. “transfer SVCoins to Security Token holders,” col. 39 ll. 55-67 “SVCoin maybe be transferred [to, sic] the digital asset address associated with a wallet of a DR Token holder as a payment or royalties.”) (Examiner notes funds are transferred on the blockchain using addresses, see col. 14 ll. 20-25.)…at a predetermined ratio according to the profit distribution rule (col. 39 l. 60 “pro rata basis”).
Winklevoss does not teach:
[acquiring] box office revenue
[the cost] to produce the movie work…
receiving candidates for a cast appearing in the movie work and candidates for a production company…selecting a cast and a production company from the candidates
Phillips teaches:
[acquiring] box office revenue (Phillips Fig. 7 Item 702; 0042)

Therefore, given that Winklevoss is directed towards an blockchain asset exchange system for artistic works with tokens (e.g. DR token) and given that Phillips is directed towards box office sales for content, it would have been obvious to one of ordinary skill in the art at the time of the filing date to modify the asset exchange system with a plastic smart contract of Winklevoss by integrating the threshold operator of Phillips into the smart contract of Winklevoss in order to manage royalties collected for use of a movie. (Winklevoss at col. 39.)

Neither Winklevoss nor Phillips teach:
[the cost] to produce the movie work…
receiving candidates for a cast appearing in the movie work and candidates for a production company…selecting a cast and a production company from the candidates
Romagnolo teaches:
[the cost] to produce the movie work (0066 “movie cost”)…

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing date to modify the combined teachings of Winklevoss-Phillips, which is an artistic asset exchange system with a plurality of smart contract functions, with the “economics of the movie business” of Romagnolo (0066) in order to more safely manage investments through the use of “financial instruments.” (Winklevoss at col. 25-30.)

Neither Winklevoss, Phillips, nor Romagnolo teach:
receiving candidates for a cast appearing in the movie work and candidates for a production company…selecting a cast and a production company from the candidates
Applicant fails to traverse Examiner’s taking of Official Notice on 02/26/2021, and therefore, this is taken as admitted prior art MPEP 2144.03.
APA I teaches:
receiving candidates for a cast appearing in the movie work and candidates for a production company…selecting a cast and a production company from the candidates

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing date to modify the combined teachings of Winklevoss, Phillips, and Romagnolo which is an artistic asset exchange system with a plurality of smart contract functions with the ability to select candidates for a cast in order create a more robust asset by having a well-known movie star or film producer.

Claims 7 are rejected under AIA  35 U.S.C. 103(a) as being unpatentable over Winklevoss, Phillips, Romagnolo, and APA I in view of Hill et al. (US20190287175A1) (“Hill”).
Regarding claim 7 Winklevoss teaches:
[investing] from the investor (col. 17 ll. 10-40 “investors may exchange…digital assets”, col. 19 ll. 40-67 “Such a system may allow users to purchase SVCoin tokens using fiat currency and/or digital assets and/or to redeem digital assets in the form of SVCoin token, and/or to redeem SVCoin tokens for fiat currency,” see also Fig. 6 Items S4720 & S4734 (allowing funding using fiat or digital asset))
Neither Winklevoss, Phillips, nor Romagnolo teach:
receiving votes for…receiving votes…for…; and 
…based on the number of votes.
selecting a cast and a production company from the candidates.
APA I teaches:
selecting a cast and a production company from the candidates.

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing date to the combine teachings of Winklevoss, Phillips, and Romagnolo with the teachings of APA I in order to make a more robust investment by having famous movie stars and producers in the movie.

Neither Winklevoss, Phillips, Romagnolo, nor APA I teach:
receiving votes for…receiving votes…for…; and 
…based on the number of votes.
Hill teaches:
receiving votes for [investment proposals] receiving votes (0034) for [investment proposals]; and (0034)
…based on the number of votes (0034).

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing date to modify the combine teachings of Winklevoss, Phillips, Romagnolo, and APA I with the teachings of Hill in order to create a more sound investment by getting investor input and/or for investors to control their investments. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS G KERITSIS whose telephone number is (313)446-6591.  The examiner can normally be reached on Mon-Fri 9:00-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt can be reached on 571-272-6709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DENNIS G KERITSIS/Examiner, Art Unit 3685    

/JOHN W HAYES/Supervisory Patent Examiner, Art Unit 3685                                                                                                                                                                                                                                                                                                                                                                                                            

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	



    
        
            
        
            
        
            
    

    
        1 Remarks (05/21/2021) are herein referred to as “Rm.”